FILED
                                                                       United States Court of Appeals
                                       PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          January 8, 2018

                                                                            Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                              Clerk of Court
                         _________________________________

TERESA BRIGANCE,

      Plaintiff - Appellant,

v.                                                            No. 17-1035

VAIL SUMMIT RESORTS, INC.,

      Defendant - Appellee.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                       (D.C. No. 1:15-CV-01394-WJM-NYW)
                       _________________________________

Trenton J. Ongert (Joseph D. Bloch with him on the briefs), Bloch & Chapleau, LLC,
Denver, Colorado, for Plaintiff - Appellant.

Michael J. Hofmann, Bryan Cave LLP, Denver, Colorado, for Defendant - Appellee.
                      _________________________________

Before PHILLIPS, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

McHUGH, Circuit Judge.
                    _________________________________


       During a ski lesson at Keystone Mountain Resort (“Keystone”), Doctor Teresa

Brigance’s ski boot became wedged between the ground and the chairlift. She was unable

to unload but the chairlift kept moving, which caused her femur to fracture. Dr. Brigance

filed suit against Vail Summit Resorts, Inc. (“VSRI”), raising claims of (1) negligence,
(2) negligence per se, (3) negligent supervision and training, (4) negligence (respondeat

superior), (5) negligent hiring, and (6) violation of the Colorado Premises Liability Act

(the “PLA”), Colo. Rev. Stat. § 13-21-115. The district court dismissed Dr. Brigance’s

negligence and negligence per se claims at the motion to dismiss stage. After discovery,

the district court granted VSRI’s motion for summary judgment on the remaining claims,

concluding the waiver Dr. Brigance signed before participating in her ski lesson, as well

as the waiver contained on the back of her lift ticket, are enforceable and bar her claims

against VSRI. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                 I.   BACKGROUND

                                A. Factual Background

       Keystone is a ski resort located in Colorado that is operated by VSRI. In

March 2015, Dr. Brigance visited Keystone with her family and participated in a ski

lesson. At the time, ski lesson participants, including Dr. Brigance, were required to

sign a liability waiver (the “Ski School Waiver”) before beginning their lessons. The

Ski School Waiver signed1 by Dr. Brigance contained, among other things, the

following provisions:


       1
        Although VSRI did not produce an original or copy of the Ski School Waiver
signed by Dr. Brigance, it provided evidence that all adults participating in ski
lessons at Keystone are required to sign a waiver and that the Ski School Waiver was
the only waiver form used by VSRI for adult ski lessons during the 2014-15 ski
season. Before it was clear that VSRI could not locate its copy of the signed waiver,
Dr. Brigance indicated in discovery responses and deposition testimony that she
signed a waiver before beginning ski lessons. See Brigance v. Vail Summit Resorts,
Inc. (“Brigance II”), No. 15-cv-1394-WJM-NYW, 2017 WL 131797, at *3–4 (D.
Colo. Jan. 13, 2017). Based on this evidence and Dr. Brigance’s failure to argue “that

                                             2
         RESORT ACTIVITY, SKI SCHOOL, & EQUIPMENT RENTAL
        WARNING, ASSUMPTION OF RISK, RELEASE OF LIABILITY &
                      INDEMNITY AGREEMENT


a genuine question remains for trial as to whether she did in fact sign the Ski School
Waiver in the form produced or whether she agreed to its terms,” id. at *4, the district
court treated her assent to the Ski School Waiver as conceded and concluded that
“there is no genuine dispute as to whether [Dr. Brigance] consented to the terms of
the Ski School Waiver,” id.
       On appeal, Dr. Brigance offers no argument and points to no evidence
suggesting that the district court’s conclusion was erroneous in light of the evidence
and arguments before it. Instead, she merely denies having signed the Ski School
Waiver and reiterates that VSRI has yet to produce a signed copy of the waiver. But
in response to questioning at oral argument, counsel for Dr. Brigance conceded that
this court could proceed with the understanding that Dr. Brigance signed the Ski
School Waiver. Oral Argument at 0:41–1:23, Brigance v. Vail Summit Resorts, Inc.,
No. 17-1035 (10th Cir. Nov. 13, 2017). Three days later, counsel for Dr. Brigance
filed a notice with the court effectively revoking that concession.
       Dr. Brigance’s assertion that she did not execute the Ski School Waiver is
forfeited because she failed to adequately raise it as an issue below. Avenue Capital
Mgmt. II, L.P. v. Schaden, 843 F.3d 876, 884 (10th Cir. 2016); see also Brigance II,
2017 WL 131797, at *4 (“[N]otwithstanding the absence of a signed copy of the [Ski
School Waiver], [Dr. Brigance] does not argue that this issue presents a genuine
dispute requiring trial.”). But even if we were to entertain the argument, it would fail
to defeat summary judgment. Despite her obfuscation, VSRI’s inability to produce
the signed Ski School Waiver and Dr. Brigance’s assertions that she did not sign the
waiver—which contradict her discovery responses and deposition testimony—are
insufficient to establish that the district court erred in concluding that no genuine
dispute exists as to whether Dr. Brigance agreed to the terms of the waiver.
“Although the burden of showing the absence of a genuine issue of material fact”
rests with the movant at summary judgment, “the nonmovant must do more than
simply show that there is some metaphysical doubt as to the material facts.”
Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d 1073, 1084 (10th Cir. 2006)
(internal quotation marks omitted). Indeed, the
       party asserting that a fact . . . is genuinely disputed must support the
       assertion by: (A) citing to particular parts of materials in the record . . . ;
       or (B) showing that the materials cited do not establish the absence . . .
       of a genuine dispute, or that an adverse party cannot produce admissible
       evidence to support the fact.
Fed. R. Civ. P. 56(c)(1)(A)–(B). Dr. Brigance made no such showing below, nor does
she attempt to do so on appeal.

                                           3
       THIS IS A RELEASE OF LIABILITY & WAIVER OF CERTAIN
                          LEGAL RIGHTS.

      ...

      2. I understand the dangers and risks of the Activity and that the
      Participant ASSUMES ALL INHERENT DANGERS AND RISKS of
      the Activity, including those of a “skier” (as may be defined by statute
      or other applicable law).

      3. I expressly acknowledge and assume all additional risks and
      dangers that may result in . . . physical injury and/or death above
      and beyond the inherent dangers and risks of the Activity, including
      but not limited to: Falling; free skiing; following the direction of an
      instructor or guide; . . . equipment malfunction, failure or damage;
      improper use or maintenance of equipment; . . . the negligence of
      Participant, Ski Area employees, an instructor . . . or others; . . . lift
      loading, unloading, and riding; . . . . I UNDERSTAND THAT THE
      DESCRIPTION OF THE RISKS IN THIS AGREEMENT IS NOT
      COMPLETE          AND       VOLUNTARILY            CHOOSE          FOR
      PARTICIPANT TO PARTICIPATE IN AND EXPRESSLY
      ASSUME ALL RISKS AND DANGERS OF THE ACTIVITY,
      WHETHER OR NOT DESCRIBED HERE, KNOWN OR
      UNKNOWN, INHERENT OR OTHERWISE.

      4. Participant assumes the responsibility . . . for reading, understanding
      and complying with all signage, including instructions on the use of
      lifts. Participant must have the physical dexterity and knowledge to
      safely load, ride and unload the lifts. . . .

      ...

      6. Additionally, in consideration for allowing the Participant to
      participate in the Activity, I AGREE TO HOLD HARMLESS,
      RELEASE, INDEMNIFY, AND NOT TO SUE [VSRI] FOR ANY
      . . . INJURY OR LOSS TO PARTICIPANT, INCLUDING DEATH,
      WHICH PARTICIPANT MAY SUFFER, ARISING IN WHOLE
      OR IN PART OUT OF PARTICIPANT’S PARTICIPATION IN
      THE ACTIVITY, INCLUDING, BUT NOT LIMITED TO, THOSE
      CLAIMS BASED ON [VSRI’s] ALLEGED OR ACTUAL
      NEGLIGENCE . . . .

Aplt. App’x at 117 (emphasis in original).

                                             4
      In addition, Dr. Brigance’s husband purchased a lift ticket enabling her to ride

the ski lifts at Keystone. Dr. Brigance received the ticket from her husband and used

it to ride the Discovery Lift. The lift ticket contained a warning and liability waiver

(the “Lift Ticket Waiver”) on its back side, which provides in pertinent part:

         HOLDER AGREES AND UNDERSTANDS THAT SKIING . . .
            AND USING A SKI AREA, INCLUDING LIFTS, CAN BE
                                   HAZARDOUS.
                                      WARNING
      Under state law, the Holder of this pass assumes the risk of any injury to
      person or property resulting from any of the inherent dangers and risks
      of skiing and may not recover from the ski area operator for any injury
      resulting from any of the inherent dangers and risks of skiing. Other
      risks include cliffs, extreme terrain, jumps, and freestyle terrain. Holder
      is responsible for having the physical dexterity to safely load, ride and
      unload the lifts and must control speed and course at all times. . . .
      Holder agrees to ASSUME ALL RISKS, inherent or otherwise. Holder
      agrees to hold the ski area harmless for claims to person or property. . . .

      ...

             NO REFUNDS. NOT TRANSFERABLE. NO RESALE.

Id. at 121 (emphasis in original).

      After receiving some instruction during her ski lesson on how to load and

unload from a chairlift, Dr. Brigance boarded the Discovery Lift. As Dr. Brigance

attempted to unload from the lift, her left ski boot became wedged between the

ground and the lift. Although she was able to stand up, she could not disengage the

lift because her boot remained squeezed between the ground and the lift. Eventually,

the motion of the lift pushed Dr. Brigance forward, fracturing her femur.




                                            5
                              B. Procedural Background

       Dr. Brigance filed suit against VSRI in the United States District Court for the

District of Colorado as a result of the injuries she sustained while attempting to

unload from the Discovery Lift.2 In her amended complaint Dr. Brigance alleged that

the short distance between the ground and the Discovery Lift at the unloading

point—coupled with the inadequate instruction provided by her ski instructor, the

chairlift operator’s failure to stop the lift, and VSRI’s deficient hiring, training, and

supervision of employees—caused her injuries. She consequently asserted the

following six claims against VSRI: (1) negligence; (2) negligence per se; (3)

negligent supervision and training; (4) negligence (respondeat superior); (5)

negligent hiring; and (6) liability under the PLA.

       VSRI moved to dismiss all claims raised by Dr. Brigance with the exception of

her respondeat superior and PLA claims. The district court granted in part and denied

in part VSRI’s motion. Brigance v. Vail Summit Resorts, Inc. (“Brigance I”), No. 15-

cv-1394-WJM-NYM, 2016 WL 931261, at *1–5 (D. Colo. Mar. 11, 2016). It

dismissed Dr. Brigance’s negligence claim as preempted by the PLA. Id. at *3–4. It

also dismissed her negligence per se claim, concluding that she “fail[ed] to identify

any requirement” of the Colorado Ski Safety Act of 1979 (the “SSA”), Colo. Rev.

Stat. §§ 33-44-101 to -114, that VSRI had allegedly violated. Brigance I, 2016 WL
2
        The district court properly invoked diversity jurisdiction because Dr.
Brigance is a citizen of Florida and VSRI is a Colorado corporation with its principal
place of business in Colorado, and the amount in controversy exceeds $75,000. See
28 U.S.C. §§ 1332(a), (c)(1)(B)–(C).

                                             6
931261, at *2. In dismissing this claim, the district court also held that the provisions

of the Passenger Tramway Safety Act (the “PTSA”), Colo. Rev. Stat. §§ 25-5-701 to

-721, relied upon by Dr. Brigance “do[ ] not provide a statutory standard of care

which is adequate to support [a] claim for negligence per se.” Brigance I, 2016 WL
931261, at *2 (emphasis omitted). But the district court refused to dismiss Dr.

Brigance’s claims regarding negligent supervision and training and negligent hiring.

Id. at *4–5.

      Upon completion of discovery, VSRI moved for summary judgment on the

basis that the Ski School Waiver and Lift Ticket Waiver completely bar Dr.

Brigance’s remaining claims. In the alternative, VSRI argued that summary judgment

was appropriate because (1) Dr. Brigance failed to satisfy the elements of her PLA

claim and (2) her common-law negligence claims are preempted by the PLA and

otherwise lack evidentiary support. Dr. Brigance opposed the motion, contending in

part that the waivers are unenforceable under the SSA and the four-factor test

established by the Colorado Supreme Court in Jones v. Dressel, 623 P.2d 370 (Colo.

1981). Dr. Brigance also asserted that her common-law negligence claims are not

preempted by the PLA and that she presented sufficient evidence to allow her claims

to be heard by a jury.

      The district court granted VSRI’s motion. Brigance v. Vail Summit Resorts,

Inc. (“Brigance II”), No. 15-cv-1394-WJM-NYW, 2017 WL 131797, at *10 (D.

Colo. Jan. 13, 2017). It determined that the Ski School Waiver and Lift Ticket

Waiver are enforceable under the factors established by the Colorado Supreme Court

                                            7
in Jones and that the SSA and PTSA do not otherwise invalidate the waivers. Id. at

*5–9. It then determined that all of Dr. Brigance’s remaining claims fall within the

broad scope of the waivers and are therefore barred. Id. at *10. This appeal followed.

                                II.   DISCUSSION

      Dr. Brigance challenges the district court’s enforcement of both the Ski School

Waiver and Lift Ticket Waiver, as well as the dismissal of her negligence and

negligence per se claims. “[B]ecause the district court’s jurisdiction was based on

diversity of citizenship, [Colorado] substantive law governs” our analysis of the

underlying claims and enforceability of the waivers. Sylvia v. Wisler, --- F.3d ---,

2017 WL 5622916, at *3 (10th Cir. 2017) (internal quotation marks omitted). We

“must therefore ascertain and apply [Colorado] law with the objective that the result

obtained in the federal court should be the result that would be reached in [a

Colorado] court.” Id. (internal quotation marks omitted). In doing so, “we must defer

to the most recent decisions of the state’s highest court,” although “stare decisis

requires that we be bound by our own interpretations of state law unless an

intervening decision of the state’s highest court has resolved the issue.” Id. (internal

quotation marks omitted).

      Although the substantive law of Colorado governs our analysis of the waivers

and underlying claims, federal law controls the appropriateness of a district court’s

grant of summary judgment and dismissal of claims under Federal Rule of Civil

Procedure 12(b)(6). See Stickley v. State Farm Mut. Auto. Ins. Co., 505 F.3d 1070,

1076 (10th Cir. 2007). We therefore review the district court’s grant of summary

                                            8
judgment and dismissal of claims pursuant to Rule 12(b)(6) de novo, applying the

same standards as the district court. Id.; see also Sylvia, 2017 WL 5622916, at *4, 16.

“However, we may affirm [the] district court’s decision[s] on any grounds for which

there is a record sufficient to permit conclusions of law, even grounds not relied upon

by the district court.” Stickley, 505 F.3d at 1076 (internal quotation marks omitted).

      “Summary judgment should be granted if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Sylvia, 2017 WL 5622916, at *16 (internal quotation marks omitted). Because it is

undisputed that all of Dr. Brigance’s claims—including those dismissed pursuant to

Rule 12(b)(6)—fall within the broad scope of either waiver if they are deemed

enforceable under Colorado law, the first, and ultimately only, question we must

address is whether the Ski School Waiver and Lift Ticket Waiver are enforceable.

       Under Colorado law, “exculpatory agreements have long been disfavored,” B

& B Livery, Inc. v. Riehl, 960 P.2d 134, 136 (Colo. 1998), and it is well-established

that such agreements cannot “shield against a claim for willful and wanton conduct,

regardless of the circumstances or intent of the parties,” Boles v. Sun Ergoline, Inc.,

223 P.3d 724, 726 (Colo. 2010). See also Espinoza v. Ark. Valley Adventures, LLC,

809 F.3d 1150, 1152 (10th Cir. 2016) (“Under Colorado common law, it’s long

settled that courts will not give effect to contracts purporting to release claims for

intentional, knowing, or reckless misconduct.”). “But claims of negligence are a

different matter. Colorado common law does not categorically prohibit the

                                            9
enforcement of contracts seeking to release claims of negligence.” Espinoza, 809
F.3d at 1152; accord Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465, 467 (Colo.

2004). Neither does it always preclude exculpatory agreements as to claims of

negligence per se. Espinoza, 809 F.3d at 1154–55.

      Accordingly, the Colorado Supreme Court has instructed courts to consider the

following four factors when determining the enforceability of an exculpatory

agreement: “(1) the existence of a duty to the public; (2) the nature of the service

performed; (3) whether the contract was fairly entered into; and (4) whether the

intention of the parties is expressed in clear and unambiguous language.” Jones, 623
P.2d at 376. It appears that if an exculpatory agreement satisfies any of the four

factors, it must be deemed unenforceable. Although consideration of these factors is

generally sufficient to determine the enforceability of exculpatory agreements, the

Colorado Supreme Court has clarified that “other public policy considerations” not

necessarily encompassed in the Jones factors may invalidate exculpatory agreements.

See Boles, 223 P.3d at 726 (“[M]ore recently, we have identified other public policy

considerations invalidating exculpatory agreements, without regard to the Jones

factors.”); see, e.g., Cooper v. Aspen Skiing Co., 48 P.3d 1229, 1232–37 (Colo.

2002), superseded by statute, Colo. Rev. Stat. § 13-22-107.

      The district court examined each of the Jones factors and concluded that none

of them preclude enforcement of the Ski School Waiver or Lift Ticket Waiver.

Brigance II, 2017 WL 131797, at *5–8. It also determined that the provisions of the



                                           10
SSA and PTSA “have no effect on the enforceability” of the waivers. Id. at 9. We

agree.

                                   A. The Jones Factors

         1. Existence of a Duty to the Public

         The first Jones factor requires us to examine whether there is an “existence of

a duty to the public,” Jones, 623 P.2d at 376, or, described another way, “whether the

service provided involves a duty to the public,” Mincin v. Vail Holdings, Inc., 308
F.3d 1105, 1109 (10th Cir. 2002). The Colorado Supreme Court has not specified the

precise circumstances under which an exculpatory agreement will be barred under

this factor, but it has explained that unenforceable exculpatory agreements

         generally involve businesses suitable for public regulation; that are
         engaged in performing a public service of great importance, or even of
         practical necessity; that offer a service that is generally available to any
         members of the public who seek it; and that possess a decisive
         advantage of bargaining strength, enabling them to confront the public
         with a standardized adhesion contract of exculpation.

Chadwick, 100 P.3d at 467. The Colorado Supreme Court has expressly

“distinguished businesses engaged in recreational activities” from the foregoing class

of businesses because recreational activities “are not practically necessary” and

therefore “the provider[s of such activities] owe[ ] no special duty to the public.” Id.;

see also Espinoza, 809 F.3d at 1153 (“Though some businesses perform essential

public services and owe special duties to the public, the [Colorado Supreme] [C]ourt

has held that ‘businesses engaged in recreational activities’ generally do not.”

(quoting Chadwick, 100 P.3d at 467)).


                                             11
      And, indeed, Colorado courts examining exculpatory agreements involving

recreational activities under Colorado law have almost uniformly concluded that the

first Jones factor does not invalidate or render unenforceable the relevant agreement.

See, e.g., Chadwick, 100 P.3d at 467–69; Jones, 623 P.2d at 376–78; Stone v. Life

Time Fitness, Inc., No. 15CA0598, 2016 WL 7473806, at *3 (Colo. App. Dec. 29,

2016) (unpublished) (“The supreme court has specified that no public duty is

implicated if a business provides recreational services.”), cert. denied, No. 17SC82,

2017 WL 2772252 (Colo. Jun. 26, 2017); Hamill v. Cheley Colo. Camps, Inc., 262
P.3d 945, 949 (Colo. App. 2011) (“Our supreme court has held that businesses

engaged in recreational activities that are not practically necessary, such as equine

activities, do not perform services implicating a public duty.”); see also Espinoza,
809 F.3d at 1153–56; Mincin, 308 F.3d at 1110–11; Patterson v. Powdermonarch,

L.L.C., No. 16-cv-00411-WYD-NYW, 2017 WL 4158487, at *5 (D. Colo. July 5,

2017) (“Businesses engaged in recreational activities like [defendant’s ski services]

have been held not to owe special duties to the public or to perform essential public

services.”); Brooks v. Timberline Tours, Inc., 941 F. Supp. 959, 962 (D. Colo. 1996)

(“Providing snowmobile tours to the public does not fall within” the first Jones

factor.); Lahey v. Covington, 964 F. Supp. 1440, 1445 (D. Colo. 1996) (holding

white-water rafting is recreational in nature and is therefore “neither a matter of great

public importance nor a matter of practical necessity” (internal quotation marks

omitted)), aff’d sub nom., Lahey v. Twin Lakes Expeditions, Inc., 113 F.3d 1246 (10th

Cir. 1997).

                                           12
      The relevant services provided by VSRI—skiing and ski lessons—are clearly

recreational in nature. Like horseback riding and skydiving services, see Chadwick,
100 P.3d at 467; Jones, 623 P.2d at 377, skiing and ski lessons are not of great public

importance or “matter[s] of practical necessity for even some members of the

public,” Jones, 623 P.2d at 377. They therefore do not implicate the type of duty to

the public contemplated in the first Jones factor. Although it appears the Colorado

Supreme Court and Colorado Court of Appeals have yet to address the first Jones

factor within the context of skiing or ski lesson services, the few courts that have

considered similar issues have reached the unsurprising conclusion that ski-related

services are recreational activities and do not involve a duty to the public. See, e.g.,

Rumpf v. Sunlight, Inc., No. 14-cv-03328-WYD-KLM, 2016 WL 4275386, at *3 (D.

Colo. Aug. 3, 2016); Potter v. Nat’l Handicapped Sports, 849 F. Supp. 1407, 1409

(D. Colo. 1994); Bauer v. Aspen Highlands Skiing Corp., 788 F. Supp. 472, 474 (D.

Colo. 1992).

      Dr. Brigance fails to address the principle “that businesses engaged in

recreational activities that are not practically necessary . . . do not perform services

implicating a public duty.” Hamill, 262 P.3d at 949. Instead, she contends VSRI owes

a duty to the public because the ski and ski lesson services provided by VSRI

implicate a number of additional factors the California Supreme Court relied upon in

Tunkl v. Regents of Univ. of Cal., 383 P.2d 441, 444–46 (Cal. 1963), to determine

whether an exculpatory agreement should be deemed invalid as affecting public



                                            13
interest.3 Specifically, Dr. Brigance contends VSRI owes a duty to the public because

the Colorado ski industry is subject to express regulation under the SSA and PTSA,

VSRI is willing to perform its services for any member of the public who seeks them,

VSRI maintains an advantage in bargaining strength, and skiers are placed under the

complete control of VSRI when riding their lifts.

      The Colorado Supreme Court has cited Tunkl and noted its relevance in

determining whether a business owes a duty to the public. Jones, 623 P.2d at 376–77.

But when analyzing the first Jones factor, particularly within the context of

recreational services, courts applying Colorado law focus on and give greatest weight

to whether the party seeking to enforce an exculpatory agreement is engaged in

providing services that are of great public importance or practical necessity for at

least some members of the public. See, e.g., Espinoza, 809 F.3d at 1153–54; Rowan

v. Vail Holdings, Inc., 31 F. Supp. 2d 889, 896–97 (D. Colo. 1998); Potter, 849 F.

Supp. at 1409; Jones, 623 P.2d at 376–77; Stone, 2016 WL 7473806, at *3; Hamill,
262 P.3d at 949. And the additional factors listed by Dr. Brigance are insufficient to

establish that the recreational services offered by VSRI are of great public

importance or practically necessary. An activity does not satisfy the first Jones factor

simply because it is subject to state regulation. As we have explained, the first Jones

factor does not

      3
        Dr. Brigance separately argues that the waivers are invalid under the
provisions and public policies contained within the SSA, PTSA, and PLA. Although
she incorporates these arguments in her analysis of the first Jones factor, we address
them separately in Section II.B, infra.

                                           14
      ask whether the activity in question is the subject of some sort of state
      regulation. Instead, [it] ask[s] whether the service provided is of “great
      importance to the public,” a matter of “practical necessity” as opposed
      to (among other things) a “recreational one. [Jones,] 623 P.2d at 376–
      77. And the distinction the Jones factors draw between essential and
      recreational services would break down pretty quickly if the presence of
      some state regulation were enough to convert an otherwise obviously
      “recreational” service into a “practically necessary” one. After all, state
      law imposes various rules and regulations on service providers in most
      every field these days—including on service providers who operate in a
      variety of clearly recreational fields.

Espinoza, 809 F.3d at 1154; see also Chadwick, 100 P.3d at 467–68. Furthermore,

Dr. Brigance’s argument regarding VSRI’s bargaining strength is more properly

addressed under the third Jones factor, and her remaining arguments concerning

VSRI’s willingness to provide services to the public and its control over skiers are

not sufficiently compelling to sway us from departing from the principle “that no

public duty is implicated if a business provides recreational services.” Stone, 2016
WL 7473806, at *3.

      The district court therefore did not err in concluding that the first Jones factor

does not render the Ski School Waiver and the Lift Ticket Waiver unenforceable.

      2. Nature of the Service Performed

      Under the second Jones factor, we examine “the nature of the service

performed.” Jones, 623 P.2d at 376. Analysis of this factor is linked to and in many

respects overlaps the analysis conducted under the first Jones factor, as it calls for an

examination of whether the service provided is an “essential service” or a “matter of

practical necessity.” See Espinoza, 809 F.3d at 1153; Stone, 2016 WL 7473806, at

*3; Hamill, 262 P.3d at 949. As is evident from our discussion of the first Jones

                                           15
factor, Colorado “courts have consistently deemed recreational services to be neither

essential nor a matter of practical necessity.” Stone, 2016 WL 7473806, at *3; see

also Chadwick, 100 P.3d at 467 (noting “recreational activities . . . are not practically

necessary”); Jones, 623 P.2d at 377–78 (holding the skydiving service provided by

defendants “was not an essential service”); Hamill, 262 P.3d at 949 (acknowledging

recreational camping and horseback riding services are not essential or matters of

practical necessity). And as previously established, the ski and ski lesson services

offered by VSRI are recreational in nature and therefore, like other recreational

activities examined by this and other courts, cannot be deemed essential or of

practical necessity. See, e.g., Mincin, 308 F.3d at 1111 (“[M]ountain biking is not an

essential activity.”); Squires ex rel. Squires v. Goodwin, 829 F. Supp. 2d 1062, 1073

(D. Colo. 2011) (noting the parties did not dispute that skiing “is a recreational

service, not an essential service”); Rowan, 31 F. Supp. 2d at 897 (“[S]kiing is not an

essential service.”); Potter, 849 F. Supp. at 1410 (disagreeing with plaintiff’s

argument that “ski racing for handicapped skiers rises to the level of an essential

service [as] contemplated by Colorado law”); Bauer, 788 F. Supp. at 474 (noting

“free skiing[, equipment rentals, and ski lessons] for travel agents do[ ] not rise to the

level of essential service[s] contemplated by Colorado law.”).

      Dr. Brigance raises no argument specific to this factor other than asserting that

“the ski industry is a significant revenue generator for the State of Colorado” and the

services provided by VSRI are “public [in] nature.” Aplt. Br. 47. Dr. Brigance cites

no authority suggesting that either factor would render the recreational services

                                           16
provided by VSRI essential in nature. And given Colorado courts’ assertion that

“recreational services [are] neither essential nor . . . matter[s] of practical necessity,”

Stone, 2016 WL 7473806, at *3, we conclude the district court did not err in

determining that the second Jones factor also does not dictate that the waivers be

deemed unenforceable.

       3. Whether the Waivers Were Fairly Entered Into

       The third Jones factor requires us to examine “whether the contract was fairly

entered into.” Jones, 623 P.2d at 376. “A contract is fairly entered into if one party is

not so obviously disadvantaged with respect to bargaining power that the resulting

contract essentially places him at the mercy of the other party’s negligence.” Hamill,
262 P.3d at 949 (citing Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 784 (Colo.

1989)). When engaging in this analysis, we examine the nature of the service

involved, Espinoza, 809 F.3d at 1156, the circumstances surrounding the formation

of the contract, id., and whether the services provided are available from a source

other than the party with which the plaintiff contracted, see Stone, 2016 WL
7473806, at *3; Hamill, 262 P.3d at 950.

       The Colorado Court of Appeals has identified “[p]ossible examples of unfair

disparity in bargaining power [as] includ[ing] agreements between employers and

employees and between common carriers or public utilities and members of the

public.” Stone, 2016 WL 7473806, at *3. It has also expressly acknowledged an

unfair disparity in bargaining power in residential landlord-tenant relationships,

presumably based in part on its holding “that housing rental is a matter of practical

                                            17
necessity to the public.” Stanley v. Creighton Co., 911 P.2d 705, 708 (Colo. App.

1996). But the Colorado Court of Appeals has also held that “this type of unfair

disparity is generally not implicated when a person contracts with a business

providing recreational services.” Stone, 2016 WL 7473806, at *3. This is because

recreational activities are not essential services or practically necessary, and therefore

a person is not “at the mercy” of a business’s negligence when entering an

exculpatory agreement involving recreational activities. Hamill, 262 P.3d at 949–50.

As we have previously explained, “Colorado courts have repeatedly emphasized that

. . . because recreational businesses do not provide ‘essential’ services of ‘practical

necessity[,]’ individuals are generally free to walk away if they do not wish to

assume the risks described” in an exculpatory agreement. Espinoza, 809 F.3d at

1157; see also Mincin, 308 F.3d at 1111 (noting that a disparity of bargaining power

may be created by the “practical necessity” of a service, but that no such necessity

existed because “mountain biking is not an essential activity” and therefore the

plaintiff “did not enter into the contract from an inferior bargaining position”).

      We reiterate, at the risk of redundancy, that the ski and ski lesson services

offered by VSRI are recreational in nature and do not constitute essential services or

matters of practical necessity. As a result, Dr. Brigance did not enter the Ski School

Waiver or Lift Ticket Waiver from an unfair bargaining position because she was

free to walk away if she did not wish to assume the risks or waive the right to bring

certain claims as described in the waivers. This conclusion is supported by a number

of cases involving similar recreational activities, including those we have previously

                                           18
addressed under the first two Jones factors. See, Jones, 623 P.2d at 377–78 (holding

an exculpatory release related to skydiving services was not an unenforceable

adhesion contract “because the service provided . . . was not an essential service” and

therefore the defendant “did not possess a decisive advantage of bargaining strength

over” the plaintiff); see also Squires, 829 F. Supp. 2d at 1071 (“Where, as here, the

service provided is a recreational service and not an essential service, there is no

unfair bargaining advantage.”); Day v. Snowmass Stables, Inc., 810 F. Supp. 289, 294

(D. Colo. 1993) (“[T]he recreational services offered by [defendant] were not

essential and, therefore, [it] did not enjoy an unfair bargaining advantage.”); Bauer,
788 F. Supp. at 475 (“Here, defendants’ recreational services were not essential and,

therefore, they did not enjoy an unfair bargaining advantage.”).

      Moreover, the circumstances surrounding Dr. Brigance’s entry into the

exculpatory agreements indicate she did so fairly. Dr. Brigance does not identify any

evidence in the record calling into question her competency, ability to comprehend

the terms of the agreements, or actual understanding of the agreements. Nor does she

point to anything in the record reflecting an intent or attempt by VSRI to fraudulently

induce her to enter the agreements or to conceal or misconstrue their contents. In

addition, there is nothing in the record to suggest Dr. Brigance’s agreement to the

terms of the Ski School Waiver was not voluntary. See Brigance II, 2017 WL
131797, at *3–4.

      Notwithstanding the well-established law that exculpatory agreements

involving businesses providing recreational services do not implicate the third Jones

                                           19
factor, Dr. Brigance argues her assent to the terms of the Lift Ticket Waiver was

obtained unfairly and that VSRI had an advantage in bargaining strength. This is so,

she contends, because she “did not have a chance to review the exculpatory language

contained on the back of the non-refundable [lift] ticket before she purchased it” and

that “[o]nce the ticket was purchased, she was forced to accept the exculpatory

language or lose the money she invested.” Aplt. Br. 47. Dr. Brigance’s argument fails

to account for her voluntary acceptance of the Ski School Waiver. And although Dr.

Brigance asserts she “did not have a chance to review” the Lift Ticket Waiver before

purchasing it, she does not identify any evidence that VSRI prevented her from

reviewing the Lift Ticket Waiver before she used it to ride the Discovery Lift, and

“Colorado courts have repeatedly emphasized that individuals engaged in

recreational activities are generally expected to read materials like these.” Espinoza,
809 F.3d at 1157. Most importantly, Dr. Brigance did not raise this argument below

and does not provide a compelling reason for us to address it on appeal.4 See Crow v.

Shalala, 40 F.3d 323, 324 (10th Cir. 1994) (“Absent compelling reasons, we do not

consider arguments that were not presented to the district court.”).




      4
        In fact, the district court noted that Dr. Brigance “neither disputes the
relevant facts nor counters VSRI’s argument that she accepted the contractual terms
of the Lift Ticket Waiver by skiing and riding the lifts.” Brigance II, 2017 WL
131797, at *4. As a result, the district court concluded Dr. Brigance had agreed to the
terms of the Lift Ticket Waiver and would be bound to its terms to the extent it was
otherwise enforceable. Id.

                                           20
      For these reasons, the district court did not err in concluding that the third

Jones factor does not render the Ski School Waiver or the Lift Ticket Waiver

unenforceable.

      4. Whether the Parties’ Intent Was Expressed Clearly and Unambiguously

      The fourth and final Jones factor is “whether the intention of the parties is

expressed in clear and unambiguous language.” Jones, 623 P.2d at 376. The inquiry

conducted under this factor “should be whether the intent of the parties was to

extinguish liability and whether this intent was clearly and unambiguously

expressed.” Heil Valley Ranch, 784 P.2d at 785. The Colorado Supreme Court has

explained that “[t]o determine whether the intent of the parties is clearly and

unambiguously expressed, we [may] examine[ ] the actual language of the agreement

for legal jargon, length and complication, and any likelihood of confusion or failure

of a party to recognize the full extent of the release provisions.” Chadwick, 100 P.3d

at 467. We may also take into account a party’s subsequent acknowledgement that it

understood the provisions of the agreement. Id. In addition, it is well-established that

the term “negligence” is not invariably required for an exculpatory agreement to be

deemed an unambiguous waiver or release of claims arising from negligent conduct.

Id.




                                           21
         The Ski School Waiver contains approximately a page and a half of terms and

conditions in small, but not unreadable, font.5 It prominently identifies itself as,

among other things, a “RELEASE OF LIABILITY . . . AGREEMENT”—a fact that

is reiterated in the subtitle of the agreement by inclusion of the statement “THIS IS

A RELEASE OF LIABILITY & WAIVER OF CERTAIN LEGAL RIGHTS.”

Aplt. App’x 117. The provisions of the waiver include the signer’s express

acknowledgment and assumption of “ALL INHERENT DANGERS AND RISKS of

the Activity, including those of a ‘skier’ (as may be identified by statute or other

applicable law),” as well as “all additional risks and dangers that may result in

. . . physical injury and/or death above and beyond the inherent dangers and

risks of the Activity, including but not limited to” a lengthy list of specific events

and circumstances that includes “lift loading, unloading, and riding.” Id. In addition

to this assumption-of-the-risk language, the Ski School Waiver provides that the

signer

         AGREE[S] TO HOLD HARMLESS, RELEASE, INDEMNIFY,
         AND NOT TO SUE [VSRI] FOR ANY . . . INJURY OR LOSS TO
         PARTICIPANT, INCLUDING DEATH, WHICH PARTICIPANT
         MAY SUFFER, ARISING IN WHOLE OR IN PART OUT OF
         PARTICIPANT’S PARTICIPATION IN THE ACTIVITY,
         INCLUDING, BUT NOT LIMITED TO, THOSE CLAIMS BASED
         ON ANY RELEASED PARTY’S ALLEGED OR ACTUAL
         NEGLIGENCE OR BREACH OF ANY CONTRACT AND/OR
         EXPRESS OR IMPLIED WARRANTY.


         5
         Although Dr. Brigance denies that she signed the Ski School Waiver, see
supra note 1, she has not made any arguments regarding the readability or font size
of the terms and conditions.

                                           22
Id.

      The Lift Ticket Waiver—approximately two paragraphs in length—is not as

detailed as the Ski School Waiver, but contains somewhat similar language regarding

the ticket holder’s assumption of risk and waiver of claims. After detailing some of

the inherent dangers and risks of skiing that the holder of the ticket assumes, as well

as identifying other risks and responsibilities, the Lift Ticket Waiver provides that

the “Holder agrees to ASSUME ALL RISKS, inherent or otherwise” and “to hold

the ski area harmless for claims to person and property.” Id. at 121.

      Neither waiver is unduly long nor complicated, unreadable, or overburdened

with legal jargon. Most importantly, the intent of the waivers is clear and

unambiguous. In addition to the language indicating Dr. Brigance’s assumption of all

risks of skiing, inherent or otherwise, both waivers contain clear language stating that

Dr. Brigance agreed to hold VSRI harmless for injuries to her person as a result of

skiing at Keystone. Moreover, the Ski School Waiver clearly and unambiguously

provides that Dr. Brigance agreed to “RELEASE, INDEMNIFY, AND NOT TO

SUE” VSRI for personal injuries arising in whole or in part from her participation in

ski lessons, including claims based on VSRI’s “ALLEGED OR ACTUAL

NEGLIGENCE.” Id. at 117. Dr. Brigance does not argue that any of the language

regarding her agreement to hold harmless, indemnify, release, or not to sue VSRI is

ambiguous or confusing. And like this and other courts’ examination of similarly

worded provisions, we conclude the relevant release language of the Ski School

Waiver and Lift Ticket Waiver cannot be reasonably understood as expressing

                                           23
anything other than an intent to release or bar suit against VSRI from claims arising,

in whole or in part, as a result of Dr. Brigance’s decision to ski and participate in ski

lessons at Keystone, including claims based on VSRI’s negligence. See Espinoza,
809 F.3d at 1157–58; Mincin, 308 F.3d at 1112–13; Chadwick, 100 P.3d at 468–69; B

& B Livery, 960 P.2d at 137–38; Hamill, 262 P.3d at 950–51.

      Dr. Brigance’s argument on appeal regarding the fourth Jones factor centers on

the assumption-of-the-risk language contained in both waivers. Specifically, Dr.

Brigance contends the intent of the waivers is ambiguous because the provisions

providing that she assumes all risks of skiing, “inherent or otherwise,” conflict with

the SSA because the statute’s provisions only bar a skier from recovering against a

ski area operator “for injury resulting from any of the inherent dangers and risks of

skiing.” Colo. Rev. Stat. § 33-44-112; see also id. at 33-44-103(3.5). Because of this

alleged conflict, Dr. Brigance asserts that she could not know whether she was

“releasing [VSRI] of all liability as indicated by the [waivers], or only for the

inherent risks of skiing as mandated by the SSA.” Aplt. Br. 50–51.

      Dr. Brigance’s argument is unavailing for a number of reasons. First, it only

addresses the assumption-of-the-risk language contained in each waiver. But the

more pertinent provisions of the waivers are those regarding Dr. Brigance’s

agreement to hold harmless, release, indemnify, and not to sue VSRI. These

provisions appear independent from the assumption-of-the-risk language and

therefore their plain meaning is unaffected by any potential ambiguity in the

“inherent or otherwise” clauses. Dr. Brigance does not contest the clarity of the

                                           24
release provisions and, as previously described, we believe those provisions

unambiguously reflect the parties’ intent to release VSRI from claims arising from

Dr. Brigance’s participation in ski lessons at Keystone.

       Second, the Lift Ticket Waiver’s “assumes all risks, inherent or otherwise”

phrase, as well as a similar phrase contained in the Ski School Waiver, are not

ambiguous. Rather, their meanings are clear—the signer of the agreement or holder

of the ticket is to assume all risks of skiing, whether inherent to skiing or not. The

term “otherwise,” when “paired with an adjective or adverb to indicate its

contrary”—as is done in both waivers—is best understood to mean “NOT.”

Webster’s Third New Int’l Dictionary 1598 (2002). The plain language and meaning

of the phrases therefore reflect a clear intent to cover risks that are not inherent to

skiing. Dr. Brigance offers no alternative reading of the phrases and does not specify

how “inherent or otherwise” could be understood as only referring to the inherent

risks identified in the SSA. And while the Ski School Waiver contains a provision in

which the signer agrees to assume all inherent dangers and risks of skiing as may be

defined by statute or other applicable law, the next provision of the agreement clearly

expands that assumption of risk, stating that the signer “expressly acknowledge[s]

and assume[s] all additional risks and dangers that may result in . . . physical

injury and/or death above and beyond the inherent dangers and risks of the

Activity, including but not limited to” a rather extensive list of circumstances or

events that may occur while skiing, including “lift loading, unloading, and riding.”

Aplt. App’x at 117. That same provision continues, indicating that the signer

                                            25
understands the description of risks in the agreement is “NOT COMPLETE,” but

that the signer nevertheless voluntarily chooses to “EXPRESSLY ASSUME ALL

RISKS AND DANGERS OF THE ACTIVITY, WHETHER OR NOT

DESCRIBED HERE, KNOWN OR UNKNOWN, INHERENT OR

OTHERWISE.” Id. Reading the “inherent or otherwise” phrase in context clearly

indicates that, at a minimum, the Ski School Waiver includes an assumption of risk

above and beyond the inherent risks and dangers of skiing as defined in the SSA. See

Ringquist v. Wall Custom Homes, LLC, 176 P.3d 846, 849 (Colo. App. 2007) (“In

determining whether a provision in a contract is ambiguous, the instrument’s

language must be examined and construed in harmony with the plain and generally

accepted meanings of the words used, and reference must be made to all the

agreement’s provisions.”); Moland v. Indus. Claim Appeals Office of State, 111 P.3d
507, 510 (Colo. App. 2004) (“The meaning and effect of a contract is to be

determined from a review of the entire instrument, not merely from isolated clauses

or phrases.”).

      Third, the Colorado Supreme Court rejected a similar argument in B & B

Livery, Inc. v. Riehl, 960 P.2d 134 (Colo. 1998). There, the Colorado Supreme Court

examined an exculpatory agreement that included a statutorily mandated warning that

equine professionals are not liable to others for the inherent risks associated with

participating in equine activities, “as well as a broader clause limiting liability from

non-inherent risks.” Id. at 137–38. It concluded that “the insertion of a broader clause

further limiting liability does not make the agreement ambiguous per se” and instead

                                           26
“merely evinces an intent to extinguish liability above and beyond that provided” in

the statute. Id. at 137; see also Hamill, 262 P.3d at 951 (upholding enforcement of an

exculpatory agreement that purported to cover “inherent and other risks,” as well as

claims against “any legal liability,” and noting that “[t]o hold . . . that the release did

not provide greater protection than the release from liability of inherent risks

provided by the equine act . . . would render large portions of the agreement

meaningless”). Furthermore, the waivers do not conflict with the SSA merely

because they purport to cover a broader range of risks than those identified by the

statute as inherent to skiing. See Fullick v. Breckenridge Ski Corp., No. 90-1377,

1992 WL 95421, at *3 (10th Cir. Apr. 29, 1992) (unpublished) (“If one could never

release liability to a greater degree than a release provided in a statute, then one

would never need to draft a release, in any context.”); Chadwick, 100 P.3d at 468

(“[T]his court has made clear that parties may, consistent with the [equine] statute,

contract separately to release sponsors even from negligent conduct, as long as the

intent of the parties is clearly expressed in the contract.”).

       Finally, the single case relied upon by Dr. Brigance that applies Colorado law

is distinguishable. In Rowan v. Vail Holdings, Inc., 31 F. Supp. 2d 889, 899–900 (D.

Colo. 1998), the district court determined an exculpatory agreement was ambiguous

and therefore unenforceable in part because it first recited “the risks being assumed

in the broadest possible language,” expressly including risks associated with the use

of ski lifts, and then later addressed the assumption of risk in terms of the inherent

risks and dangers of skiing as defined in the SSA, which indicates the use of ski lifts

                                            27
does not fall within its definition of inherent risks. The release therefore conflicted

with itself and the relevant statutory language. See Cunningham v. Jackson Hole

Mountain Resort Corp., 673 F. App’x 841, 847 (10th Cir. Dec. 20, 2016)

(unpublished). But unlike the waiver at issue in Rowan, the Ski School Waiver and

Lift Ticket Waiver do not define the inherent risks of skiing in a manner contrary to

the SSA. Nor do they contain conflicting provisions. The non-exhaustive list of

inherent risks identified in the Lift Ticket Waiver appears to be drawn directly from

the SSA, while the Ski School Waiver indicates inherent risks include those “as may

be defined by statute or other applicable law.” Aplt. App’x at 117, 121. In addition,

after referencing the inherent risks of skiing and providing that the signer of the

agreement assumes those risks, the Ski School Waiver goes on to identify other, non-

inherent risks associated with skiing and ski lessons and expressly provides that the

signer assumes those risks. Specifically, the waiver makes clear that the risks

assumed by Dr. Brigance include “all additional risks and dangers . . . above and

beyond the inherent dangers and risks” of skiing and ski lessons, whether

described in the waiver or not, known or unknown, or inherent or otherwise. Id. at

117. Unlike the provisions at issue in Rowan that provided conflicting statements

regarding the risks assumed, the waivers here unambiguously provide that Dr.

Brigance agreed to not only assume risks and dangers inherent to skiing, but also

those risks and dangers not inherent to skiing.

      Accordingly, the district court did not err in concluding that the fourth Jones

factor does not invalidate the waivers.

                                           28
                                         ***

      Based on the foregoing analysis, we agree with the district court that

application of the Jones factors to the Ski School Waiver and Lift Ticket Waiver do

not render them unenforceable.

                               B. The SSA and PTSA

      Although analysis of the Jones factors is often sufficient to determine the

validity of an exculpatory agreement, the Colorado Supreme Court has “identified

other public policy considerations invalidating exculpatory agreements, without

regard to the Jones factors.” Boles, 223 P.3d at 726. At various points on appeal,

either as standalone arguments or embedded within her analysis of the Jones factors,

Dr. Brigance contends the Ski School Waiver and the Lift Ticket Waiver are

unenforceable as contrary to Colorado public policy because they conflict with the

SSA, PTSA, and the public policies announced therein.6 The district court considered

these arguments and determined that the statutes do not affect the enforceability of

either waiver as to Dr. Brigance’s claims. We find no reason to disagree.



      6
         Dr. Brigance also argues that the PLA prohibits use of exculpatory
agreements as a defense to claims raised under its provisions and that the Ski School
Waiver and Lift Ticket Waiver conflict with the public policies set forth in its
provisions. But Dr. Brigance forfeited these arguments by failing to raise them in the
district court. Avenue Capital Mgmt. II, 843 F.3d at 884. Although we may consider
forfeited arguments under a plain-error standard, we decline to do so when, as here,
the appellant fails to argue plain error on appeal. Id. at 885; see also Richison v.
Ernest Grp., Inc., 634 F.3d 1123, 1130–31 (10th Cir. 2011). We decline to address
Dr. Brigance’s argument that the waivers are unenforceable because their language is
broad enough to encompass willful and wanton behavior for the same reason.

                                          29
       In 1965, the Colorado General Assembly enacted the PTSA with the purpose

of assisting “in safeguarding life, health, property, and the welfare of the state in the

operation of passenger tramways.” Bayer v. Crested Butte Mountain Resort, Inc., 960
P.2d 70, 73 (Colo. 1998). The PTSA provides that “it is the policy of the state of

Colorado to establish a board empowered to prevent unnecessary mechanical hazards

in the operation of passenger tramways” and to assure that reasonable design and

construction, periodic inspections, and adequate devices and personnel are provided

with respect to passenger tramways. Colo. Rev. Stat. § 25-5-701. The General

Assembly empowered the board “with rulemaking and enforcement authority to carry

out its functions,” including the authority to “conduct investigations and inspections”

and “discipline ski area operators.” Bayer, 960 P.2d at 73–74; see also Colo. Rev.

Stat. §§ 25-5-703 to -704, -706 to -707. With its authority, the board adopted the

standards, with some alterations, utilized by the American National Standards

Institute for passenger tramways. Bayer, 960 P.2d at 73–74.

       The General Assembly enacted the SSA fourteen years later. The SSA

“supplements the [PTSA]’s focus on ski lifts, but its principal function is to define

the duties of ski areas and skiers with regard to activities and features on the ski

slopes.” Id. at 74. The provisions of the SSA indicate that “it is in the interest of the

state of Colorado to establish reasonable safety standards for the operation of ski

areas and for the skiers using them” and that the SSA’s purpose is to supplement a

portion of the PTSA by “further defin[ing] the legal responsibilities of ski area

operators . . . and . . . the rights and liabilities existing between the skier and the ski

                                             30
area operator.” Colo. Rev. Stat. § 33-44-102. In addition to the SSA’s provisions

defining various responsibilities and duties of skiers and ski area operators, the 1990

amendments to the SSA limited the liability of ski area operators by providing that

“no skier may make any claim against or recover from any ski area operator for

injury resulting from any of the inherent dangers and risks of skiing.” Id. at 33-44-

112. The SSA also provides that any violation of its provisions applicable to skiers

constitutes negligence on the part of the skier, while “[a] violation by a ski area

operator of any requirement of [the SSA] or any rule or regulation promulgated by

the passenger tramway safety board . . . shall . . . constitute negligence on the part of

such operator.” Id. at 33-44-104. “The effect of these statutory provisions is to make

violations of the [SSA] and [the rules and regulations promulgated by passenger

tramway safety board] negligence per se.” Bayer, 960 P.2d at 74. Ultimately, the

SSA and PTSA together “provide a comprehensive . . . framework which preserves

ski lift common law negligence actions, while at the same time limiting skier suits for

inherent dangers on the slopes and defining per se negligence for violation of

statutory and regulatory requirements.” Id. at 75.

      Dr. Brigance contends the waivers conflict with the public policy objectives of

the SSA and PTSA because enforcing either waiver would allow VSRI to disregard

its statutorily defined responsibilities and duties. We find Dr. Brigance’s argument

unpersuasive.

      At the outset, it is worth reiterating that under Colorado law exculpatory

agreements are not invalid as contrary to public policy simply because they involve

                                           31
an activity subject to state regulation. Espinoza, 308 F.3d at 1154; see also id. at

1155 (acknowledging the Colorado Supreme Court has allowed enforcement of

exculpatory agreements with respect to equine activities despite the existence of a

statute limiting liability for equine professionals in certain circumstances, while still

allowing for liability in other circumstances); Mincin, 308 F.3d at 1111 (“The fact

that the Colorado legislature has limited landowner liability in the contexts of

horseback riding and skiing is relevant to the question of whether landowner liability

might be limited in other circumstances absent a contract.”). Similarly, exculpatory

agreements do not conflict with Colorado public policy merely because they release

liability to a greater extent than a release provided in a statute. See Fullick, 1992 WL
95421, at *3; Chadwick, 100 P.3d at 468; B & B Livery, 960 P.2d at 137–38.

       It is true that the SSA and PTSA identify various duties and responsibilities

that, if violated, may subject a ski area operator to liability. But the acts establish a

framework preserving common law negligence actions in the ski and ski lift context,

Bayer, 960 P.2d at 75, and do nothing to expressly or implicitly preclude private

parties from contractually releasing potential common law negligence claims through

use of an exculpatory agreement. While “a statute . . . need not explicitly bar waiver

by contract for the contract provision to be invalid because it is contrary to public

policy,” Stanley v. Creighton Co., 911 P.2d 705, 707 (Colo. App. 1996), Dr. Brigance

does not identify a single provision in either the SSA or PTSA suggesting the

enforcement of exculpatory agreements in the ski and ski lift context is impermissible

or contrary to public policy. Moreover, “Colorado law has long permitted parties to

                                            32
contract away negligence claims in the recreational context” and we “generally will

not assume that the General Assembly mean[t] to displace background common law

principles absent some clear legislative expression of that intent.” Espinoza, 809 F.3d

at 1154, 1155. This principle is particularly relevant in the context of exculpatory

agreements because “[t]he General Assembly . . . has shown that—when it wishes—it

well knows how to displace background common law norms and preclude the release

of civil claims.” Espinoza, 809 F.3d at 1154–55.

      Our conclusion that the SSA and PTSA do not bar exculpatory agreements is

supported by the Colorado Supreme Court’s regular enforcement of exculpatory

agreements involving recreational activities, particularly in the context of equine

activities, as well as the General Assembly’s relatively recent pronouncements

regarding the public policy considerations involved in a parent’s ability to execute

exculpatory agreements on behalf of its child with respect to prospective negligence

claims. In 2002, the Colorado Supreme Court concluded that Colorado public policy

prohibits a parent or guardian from releasing a minor’s prospective claims for

negligence. See Cooper, 48 P.3d at 1237. The Colorado Supreme Court’s broad

holding appeared to apply even within the context of recreational activities, as the

relevant minor had injured himself while skiing. Id. at 1231–35. The following year,

the General Assembly enacted Colo. Rev. Stat. § 13-22-107, which expressly

declared that the General Assembly would not adopt the Colorado Supreme Court’s

holding in Cooper. Colo. Rev. Stat. § 13-22-107(1)(b). Instead, the General

Assembly explained that, among other things, it is the public policy of Colorado that

                                           33
“[c]hildren . . . should have the maximum opportunity to participate in sporting,

recreational, educational, and other activities where certain risks may exist” and that

“[p]ublic, private, and non-profit entities providing these essential activities to

children in Colorado need a measure of protection against lawsuits.” Id. at 13-22-

107(1)(a)(I)-(II). Accordingly, the General Assembly established that “[a] parent of a

child may, on behalf of the child, release or waive the child’s prospective claim for

negligence.” Id. at 13-22-107(3). The General Assembly’s enactment of § 33-22-107

reaffirms Colorado’s permissive position on the use of exculpatory agreements in the

recreational context, and its authorization of parental releases and waivers suggests it

did not intend and would not interpret the SSA as barring such agreements for adults.

       Notwithstanding the lack of any statutory suggestion that the SSA and PTSA

prohibit the enforcement of exculpatory agreements as a matter of public policy, Dr.

Brigance contends two Colorado Court of Appeals decisions support her assertion to

the contrary. In Stanley v. Creighton, the Colorado Court of Appeals analyzed an

exculpatory clause in a residential rental agreement under the Jones factors and

concluded that the agreement involved a public interest sufficient to invalidate the

exculpatory clause. 911 P.2d at 707–08. The Stanley court reached this conclusion

because, among other things, Colorado has long regulated the relationship between

landlords and tenants, the PLA “confirms that landowner negligence is an issue of

public concern,” and “a landlord’s services are generally held out to the public and

. . . housing rental is a matter of practical necessity to the public.” Id. Although the

Stanley court’s partial reliance on the existence of state regulations tends to support

                                            34
Dr. Brigance’s assertion that the existence of the SSA and PTSA render the Ski

School Wavier and Lift Ticket Waiver either contrary to public policy or sufficient to

satisfy the first Jones factor, the circumstances here are readily distinguishable.

Unlike residential housing, skiing is not essential nor a matter of practical necessity.

Among other considerations not present here, the Stanley court “placed greater

emphasis on the essential nature of residential housing” and “alluded to a distinction

between residential and commercial leases, implying that an exculpatory clause

might well be valid in the context of a commercial lease.” Mincin, 308 F.3d at 1110.

      Similarly, Dr. Brigance’s reliance on Phillips v. Monarch Recreation Corp.,

668 P.2d 982 (Colo. App. 1983), does not alter our conclusion. In Phillips, the

Colorado Court of Appeals stated that “[s]tatutory provisions may not be modified by

private agreement if doing so would violate the public policy expressed in the

statute.” Id. at 987. Applying this principle, the Phillips court concluded that because

the SSA “allocate[s] the parties’ respective duties with regard to the safety of those

around them, . . . the trial court correctly excluded a purported [exculpatory]

agreement intended to alter those duties.” Id. But apparently unlike the agreement at

issue in Phillips, the Ski School Waiver and Lift Ticket Waiver do not appear to alter

the duties placed upon VSRI under the SSA. See, Fullick, 1992 WL 95421, at *3.

And the court’s application of this principle to the SSA appears to be inconsistent

with the more recent pronouncements by the Colorado Supreme Court and General

Assembly regarding Colorado policies toward the enforceability of exculpatory



                                           35
agreements in the context of recreational activities. Moreover, as detailed above, the

SSA and PTSA do not express a policy against exculpatory agreements.

      “Given all this,” particularly the SSA’s and PTSA’s silence with respect to

exculpatory agreements, “we do not think it our place to adorn the General

Assembly’s handiwork with revisions to the [SSA, PTSA, and] common law that it

easily could have but declined to undertake for itself.” Espinoza, 809 F.3d at 1155.

      In summary, Colorado’s “relatively permissive public policy toward

recreational releases” is one “that, no doubt, means some losses go uncompensated.”

Espinoza, 809 F.3d at 1153. And the Colorado Supreme Court and General Assembly

may someday “prefer a policy that shifts the burden of loss to the service provider,

ensuring compensation in cases like this.” Id. But “that decision is their decision to

make, not ours, and their current policy is clear.” Id. As a result, for the reasons

stated above, we conclude the Ski School Waiver and Lift Ticket Waiver are

enforceable and accordingly bar Dr. Brigance’s claims.

                              III.    CONCLUSION

      We AFFIRM the district court’s grant of summary judgment in favor of VSRI

and, on this alternative basis, its partial grant of VSRI’s motion to dismiss.




                                           36